Citation Nr: 1242037	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-38 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased disability evaluation for gout, currently rated as 20 percent disabling.  

2.  Entitlement to an increased disability evaluation for hypertension, currently rated as 10 percent disabling.  

3.  Entitlement to an increased disability evaluation for bilateral hearing loss, currently rated as 10 percent disabling.  

4.  Entitlement to a compensable disability evaluation for allergic rhinitis.  

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to November 1970 and from March 1974 to September 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 rating decision of the San Diego, California, Veterans Affairs (VA) Regional Office (RO).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  As such, the Board has jurisdiction over the issue and it is set forth above. 

The Veteran was afforded a Decision Review Officer hearing at the RO in November 2010.  A transcript of the hearing is associated with the claims folder.  

The issues of entitlement to a higher evaluation for bilateral hearing loss and allergic rhinitis, along with the issue of entitlement to a TDIU, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 27, 2010, the preponderance of the evidence shows that the Veteran's gout was productive of no more than one or two exacerbations.  

2.  Resolving doubt in the Veteran's favor, since November 27, 2010, gout has been manifested was manifested by incapacitating exacerbations occurring three or more times a year.  

3.  Hypertension is manifested by no more than diastolic pressure predominantly 100 or more; or; systolic pressure predominantly 160 or more.  The competent evidence establishes that systolic pressure is not predominantly 200 or more and diastolic pressure is not predominantly 110 or more. 


CONCLUSIONS OF LAW

1.  For the period prior to November 27, 2010, the criteria for an evaluation in excess of 20 percent for gout were not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5002, 5017 (2012).

2.  Since November 27, 2010, and no earlier, the criteria for a 40 percent evaluation, and no higher, for gout have been met based on an active process.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5002, 5017 (2012).

3.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a July 2008 letter that was provided before the adjudication of the claim.  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1). 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and VA and private treatment records have been obtained and the Veteran underwent VA examinations to evaluate the severity of his service-connected disabilities on appeal.  The Veteran does not allege, nor does the record show, that his service-connected disabilities have worsened in severity since the examination.  As such, a new examination is not required. 

The Veteran has been afforded a hearing before a Decision Review Officer (DRO) in which he presented oral argument in support of his increased rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the DRO did not note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  The DRO asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The DRO did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds that reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claims.  No further assistance to develop evidence is required. 

II.  Higher evaluations

Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).  Separate ratings at different times, based on facts found, will also be considered.  Hart v. Mansfield, 21 Vet App 505 (2007).  

Gout is to be rated under Diagnostic Code 5002 (arthritis, rheumatoid).  38 C.F.R. § 4.71a , Diagnostic Code 5017 (2012).  Rheumatoid arthritis as an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating warrants a 100 percent disability rating; with less symptomatology than the criteria for a 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods a 60 percent evaluation is assigned; with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year a 40 percent evaluation is assigned; and one or two exacerbations a year in a well-established diagnosis warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2012).

Under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012), a rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

A.  Gout

The Veteran's service-connected gout is currently rated as 20 percent disabling.  Based upon the chronic, acute nature of the Veteran's gout, as shown by his ongoing symptoms of pain and periods when he is unable to function utilizing his feet, his gout will be rated under the criteria pertaining to its active process.  38 C.F.R. § 4.71a, Diagnostic Codes 5017, 5002 (2012). 

The April 2011 VA examination report reflects frequent attacks of gout, including in the right foot at the time of the examination, and which was noted to have started the night before.  Objective findings reported included an erythematous metacarpal phalangeal joint on his right large toe, with some soft tissue swelling .  It was noted to be very tender and had to be touched very gently.  The examiner stated that it was much too painful to get an inactive or even passive range of motion determination.  In addition, it was noted that 6 out of the 10 exacerbations in the previous year had confined him to his home because of a limited ability to walk in shoes, and difficulty with getting the shoes on was noted.  Further, and although it was noted that the Veteran was retired, the examiner stated that the effects of gout on his daily activities and occupation during an attack would be his immobility followed by three to four days of decreased mobility with each attack.   

The April 2011 examiner also noted a particularly bad attack of gout in the left foot in January 2011 for which he was treated in the emergency room.  Consistent with that report are the January 2011 VA emergency department records reflecting that the Veteran presented with complaints of left foot pain from below the knee down for three days.  His progressing pain was noted to by typical of previous gout flares, and an onset of pain over the top of the right foot was noted, as well.  Objective findings reported include swelling over the dorsum of the left foot, particularly over the 1st and 2nd metatarsal phalangeal joints, with associated tenderness to palpation.  The assessment was acute gouty arthropathy and uric acid level was noted to remain elevated.  

Further, VA rheumatology records, dated in February 2011, note that his uric acid had been markedly elevated despite chronic allopurinol therapy.  The Veteran reported having had mostly mild gout attacks until three months earlier, at which time the flares became severe and frequent.  It was noted that in November 2010, the flare had involved his left foot and knee, and in December 2010, it was noted to have involved his right foot.  

Consistent with the February 2011 report are November 2010 and December 2010 VA emergency department records.  The November 2010 records reflect that he presented with complaints of left foot pain for two days, and difficulty walking was noted.  The December 2010 records reflect complaints of a high level of pain in the right foot, and the same symptoms were noted to have been present in the left foot in November 2010.  The records reflect that upon removing his shoes it was discovered that his right ankle was more swollen than the left, and the ankle was noted to be warm and very tender when palpated.  

The Veteran is competent to report his symptoms and lending credibility to his statements are not only the objective medical findings but also the consistency with which he has described his symptoms.  For example, the April 2010 VA respiratory examination reflects his report that his usual exercise regimen consisted of walking 20 to 30 minutes, Monday through Friday, and in September 2010, he noted he had only mild flare-ups.  In contrast, the February 2011 VA records and the April 2011 VA examination report reflect that the exacerbations became severe in November 2010.  Moreover, the April 2011 VA examiner determined that the immobility he experienced with many of the attacks of gout, along with the residual decreased mobility for the following three to four days, impacted occupational functioning, as well as activities of daily living.  

Based on the objective findings and the Veteran's competent statements, which the Board finds to be credible, the Board concludes that the severity of gout more nearly approximates to the criteria for a 40 percent rating under Diagnostic Code 5002, since November 27, 2010.  Thus, a 40 percent rating, and no higher, is warranted for gout, since November 27, 2010, and no earlier.  

In finding that a rating higher than the 40 percent evaluation granted in this decision is not warranted prior to November 27, 2010, the Board notes no evidence of total incapacitation as result of gout, manifestations less than total incapacitation but with weight loss and anemia productive of severe impairment of health, or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  Rather, the Veteran has consistently reported that prior to November 2010, attacks of gout were mild, the RO hearing transcript reflects the Veteran's testimony to the effect that he had approximately two or three minor exacerbations per year, Transcript at 5-6 (2010), and the April 2011 VA examination report reflects that even more frequent attacks last for several days.  

To the extent that interference with employment has been asserted, the April 2011 VA examination report reflects that he is retired.  Regardless, the 40 percent evaluation assigned in this decision, since November 27, 2010, contemplates the degree of impairment in earning capacity, if any, including loss of time from exacerbations due to service-connected gout.  38 C.F.R. § 4.1 (2012).  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and  4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds no other provision upon which to grant a rating higher than the 40 percent granted in this decision, since November 27, 2010.  

In reaching a determination, the Board has accorded significant probative value to objective findings reported by the competent VA medical examiners.  The evidence is in at least equipoise, and thus resolving doubt in favor of the Veteran, the Board finds that a 40 percent evaluation, and no higher, is warranted, since November 27, 2010, and no earlier.  To that extent, the benefit sought on appeal is granted.  

B.  Hypertension

The Veteran's service-connected hypertension is currently rated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).  He asserts that a higher rating is warranted.  In this case, the Board finds that a higher disability rating for hypertension is not warranted at any time during the appeal period.  

Review of the record shows that the Veteran has never had blood pressure readings showing a systolic pressure of predominantly 200 or more or diastolic pressure of 110 or more.  Thus, entitlement to a higher rating has not been established.  

A February 2007 VA treatment record shows blood pressure was 140/93 and a September 2007 record reflects blood pressure was 137/92.  In addition, records, dated in February 2008 and September 2008, show blood pressure was 139/84.  A March 2009 VA record reflects blood pressure was 126/78.  VA records, dated in February 2010, show blood pressure was 122/71 and 154/93.  Further, the April 2010 VA respiratory examination report shows blood pressure was 125/69, and an April 2010 VA treatment record reflects blood pressure was 134/84.  In addition, the April 2011 VA examination report shows blood pressure was 136/78.  To the extent that interference with employment due to hypertension has been asserted, the 10 percent evaluation assigned contemplates impairment in earning capacity, including loss of time from exacerbations due to hypertension, if any.  38 C.F.R. § 4.1 (2012).  

The Veteran is competent to report his symptoms.  However, in reaching a determination, the Board has accorded more probative value to the objective findings reported by the VA medical examiners, to include those contained in the April 2011 VA examination report, as well as those contained in VA treatment records.  The Board notes that the findings are based on clinical testing and are not inconsistent with the findings reported in the private treatment records. 

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and  4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds no other provision upon which to assign a rating higher than the 10 percent assigned.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied.  

Extraschedular consideration

As a final matter, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's gout and hypertension and thus are adequate to evaluate the Veteran's manifestations and impairment stemming from the conditions, i.e., pain and functional loss due to gout and the blood pressure readings which are used to rate hypertension.  As such referral for consideration of extraschedular ratings is not warranted.


ORDER

Prior to November 27, 2010, an evaluation in excess of 20 percent for gout is denied.

Since November 27, 2010, a 40 percent evaluation for gout is granted, subject to governing criteria applicable to the payment of monetary benefits.

An evaluation higher than 10 percent for hypertension is denied.  

REMAND

The Veteran seeks higher evaluations for service-connected bilateral hearing loss and allergic rhinitis.  Having reviewed the evidence, the Board finds that further development is necessary for a determination.   

With respect to hearing loss, the August 2009 VA audiologic examination report notes speech recognition in the left ear was 68 percent correct, and in June 2010, the Veteran's VA primary care physician noted that the word discrimination of 68 percent verified marked problems with communication, to include difficulty with conversations and inability to hear things, such as the telephone ringing.  Moreover, the physician stated that the disability evaluation needed to be not only increased but increased substantially.  In contrast, the December 2010 VA audiologic examination report reflects a speech recognition score in the left ear of 92 (80 percent) and noted to be good.  In addition, and although significant effects on occupational functioning were noted, no significant effects on activities of daily living were reported.  The December 2010 VA examination report does not adequately address the findings reported on VA examination in August 2009 or the June 2010 VA opinion.  Thus, the Board finds the December 2010 audiologic report and opinion to be inadequate.  

In addition, the Board notes that VA examination worksheets were revised to include the effect of a Veteran's hearing loss on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2012); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Thus, the Board has no discretion and must remand this claim. 

With respect to the evaluation of allergic rhinitis, VA treatment records reflect ongoing treatment, and the Board construes the Veteran's statements, to include as reflected in the November 2010 RO hearing transcript, as an assertion that the condition has worsened since the most recent VA examination in August 2008.  VA is required to conduct a comprehensive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2012); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disabilities on appeal.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board has no discretion and must remand the claim.  

Finally, in connection with his claim for a higher rating for hypertension, the physician who conducted the December 2009 VA genitourinary examination stated in the examination report that the Veteran's renal insufficiency was at least as likely as not caused by his hypertension, which the Board finds raises a claim of entitlement to service connection for that condition.  Further, because the outcome of the increased rating claims on appeal may have an impact on the issue of entitlement to a TDIU, the Board finds the increased rating claims are inextricably intertwined with that of entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to TDIU until the increased rating claims are resolved.  Id; see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011). 

Lastly, because the claims file is being returned it should be updated to include VA treatment records compiled since April 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain, physically or electronically, VA medical records pertaining to the Veteran that are dated since April 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file. 

2.  Notify the Veteran that he may submit statements from himself and from others who have first-hand knowledge of the symptoms, nature, severity and manifestations of his bilateral hearing loss and rhinitis and the impact of these disabilities, as well as the combined impact of his service-connected conditions, on his ability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

3.  Thereafter, schedule the Veteran for an audiology examination to determine the current severity and effect of the Veteran's hearing loss on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiologic evaluation, must be performed. 

In addition to the objective test results, the examiner must fully describe the functional effects caused by the Veteran's hearing loss disability, including specifically, to what extent, his hearing loss decreases his functioning in terms of performing his daily activities (e.g. such as the ability to communicate effectively with other people) as well as the impact of the hearing loss on her occupational functioning.  All opinions must be supported by a clear rationale, with citation to relevant medical findings and be set forth in a legible report.  

4.  After associating any outstanding medical record with the claims folder schedule the Veteran for an appropriate VA examination to determines the nature and severity of his allergic rhinitis.  The claims folder should be made available to the examiner for review before the examination.  All appropriate tests should be conducted and all findings and conclusions should be set forth in a legible report.  

5.  Then adjudicate whether service connection is warranted for renal insufficiency and then readjudicate the Veteran's claims, to include entitlement to a TDIU.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


